Order of disposition, Family Court, Bronx County (Clark Richardson, J.), entered on or about February 20, 2002, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act, which, if committed by an adult, would constitute the crime of criminally negligent homicide, and placed him in the custody of the Office of Children and Family Services for placement with the Office of Mental Health for a period of 18 months, unanimously affirmed, without costs.
Appellant’s motion to suppress his statements was properly denied. The record supports the court’s detailed factual findings. Appellant’s initial statement to the police did not require Miranda warnings because at the time of the statement a reasonable person similarly situated to appellant, and innocent of any crime, would not have believed that his freedom was significantly restricted (see People v Yukl, 25 NY2d 585 [1969], cert denied 400 US 851 [1970]). Throughout their interaction with appellant leading up to his initial statement, the police never treated appellant as a suspect in his brother’s death, or gave him any reason to believe he was in custody. Prior to questioning appellant at the precinct, the investigating detective specifically asked appellant’s mother to be present during the questioning but she declined and appellant did not, at any time, request the presence of his parents. Further*489more, the questions asked by the detective simply sought to find out if appellant knew anything about what had happened to his brother, and were not designed to elicit an incriminating statement. Concur — Buckley, P.J., Mazzarelli, Ellerin, Williams and Gonzalez, JJ.